An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT
0F
NEvAnA

lou umw 

IN THE SUPREME COURT OF THE STATE OF NEVADA

WILLIAM JosEPH MCCAFFREY, N@. 66541
Appellant,

vs.  §§ a
THE STATE oF NEVADA, §§ re ge 
Respondent. UCT m 2024

!_il'-ZDE'.‘AAF\'
.. ,. .

   
 

` A‘:E .1106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). As such, we lack
jurisdiction to consider this appeal and therefore
ORDER this appeal DISMISSED.

 ,J.

Pickering

  
 
 

z
1 -- 4

Parraguirre

cc: Hon. Lidia Stiglich, District Judge
Mary Lou Wilson
Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk